Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-7 is the inclusion of a cleaner, a waste toner container, and a toner container in an image forming apparatus. The cleaner is configured to remove waste toner from a peripheral surface of a photosensitive drum, the cleaner being located between the photosensitive drum and a fixing device in a vertical direction. The waste toner container is configured to accommodate therein the waste toner removed from the peripheral surface of the photosensitive drum by the cleaner, the waste toner container being located below the toner container in the vertical direction. This in combination with the rest of the limitations of the claims is found in all of claims 1-7, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 8 is the inclusion of a cleaner configured to remove waste toner from the photosensitive drum; a waste toner container configured to accommodate therein the waste toner removed from the photosensitive drum by the cleaner, the waste toner container being located below the toner container; and a waste toner conveying pipe configured to convey the waste toner from the cleaner to the waste toner container, the waste toner container pipe including a conveying member.  This in combination with the rest of the limitations of the claim is found in all of claim 8, but not disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





sl	/SUSAN S LEE/                                                                                  Primary Examiner, Art Unit 2852